Citation Nr: 1204144	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sleep disorder due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 1992, including a period of service in Southwest Asia during the Persian Gulf War.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran's claim for service connection for a sleep disorder.  The Veteran timely appealed, and the Board remanded the matter for further evidentiary development and adjudication, most recently in September 2011.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records not associated with the claims file, provide the Veteran with VA examination, and then re-adjudicate the claim.  The AOJ associated the identified VA medical documents with the claims file, requested that the Veteran provide authorization for the AOJ to obtain the identified private medical records, and scheduled him for a VA examination, which was conducted in September 2010.  The Veteran was then provided a supplemental statement of the case in October 2011, in which the AOJ again denied the Veteran's claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In October 2005, Veteran testified at a hearing before the Board; a transcript of that hearing is of record.  In December 2009, however, the Board notified the Veteran that the Veterans Law Judge who conducted the October 2005 hearing was no longer employed by the Board.  Later in December 2009, the Veteran notified the Board that he wanted a new hearing.  The Board remanded the appeal for the scheduling of a hearing in January 2010.  The Veteran was afforded such a hearing in April 2010, at which he testified before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.

Additionally, the Veteran contended at his April 2010 hearing before the undersigned Veterans Law Judge that his service-connected PTSD is worsening.  In this case, the Board infers a claim for an increased rating for service-connected posttraumatic stress disorder.  As this claim has not been adjudicated by the RO, it is not before the Board; hence, it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's obstructive sleep apnea is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.


CONCLUSION OF LAW

The Veteran does not have a sleep disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in his possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through February 2002, December 2006, October 2009, and June 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate the claim on appeal.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the February 2002, December 2006, October 2009, and June 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2002, December 2006, October 2009, and June 2010 notice letters.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2006, October 2009, and June 2010 notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in June 2003, July 2003, October 2006, April 2008, February 2009, September 2010, and September 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the September 2010 and September 2011 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War, including the award of the Southwest Asia Service Medal and Kuwait Liberation Medal.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment at the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia, and reports of VA examinations conducted in June 2003, July 2003, October 2006, April 2008, February 2009, September 2010, and September 2011.  Review of the Veteran's service treatment records, including his July 1992 separation reports of medical history and examination, reveals that the record is silent as to any complaints of problems with sleeping or fatigue.  To the contrary, the Veteran responded "No" when asked on his July 1992 report of medical history if he experienced frequent trouble sleeping. 

The Veteran has sought treatment for complaints of sleeping problems since service.  To that end, he has been seen at the Dublin VAMC beginning in 2001 for complaints of trouble sleeping.  He has been diagnosed with posttraumatic stress disorder (PTSD) since at least 2006 and is receiving ongoing care for the disorder as well.  He was first seen for complaints of problems sleeping in July 2001, at which time he reported experiencing night sweats that woke him up.  At a June 2006 treatment visit, the Veteran was found to have PTSD and insomnia due to nightmares from the PTSD.  Report of a sleep study the Veteran underwent in September 2010 reflects a diagnosis of sleep apnea, although the examiner found that it was "likely that this patient's extreme sleepiness is not entirely due to sleep apnea."  However, no alternate diagnosis or etiological opinion was offered.

The Veteran was given VA examinations in June 2003, July 2003, October 2006, April 2008, February 2009, September 2010, and September 2011 pursuant to his claim for service connection.  At the June 2003 examination, the VA examiner noted the Veteran's complaints of fatigue that developed shortly after his separation from active duty.  The examiner diagnosed the Veteran with "chronic fatigue most likely secondary to abnormal sleeping patterns, possibility of sleep apnea."  No etiological opinion was offered.  The Veteran was further provided examination in June 2003.  The examiner diagnosed the Veteran with a sleep disorder, "suspect sleep apnea," although no final diagnosis was assigned.  At the Veteran's July 2003 psychiatric examination, the VA examiner noted the Veteran's complaints of problems sleeping but concluded that there were "no evident signs of psychosis" and did not assign a diagnosis.  

The Veteran was again given VA psychological examination in October 2006.  At that time, he was noted to complain of insomnia and reported experiencing frequent nightmares.  The examiner diagnosed the Veteran with chronic PTSD.  Similarly, at the Veteran's April 2008 VA examination, he was noted to complain of interrupted sleep and being able to sleep only about two hours before waking, which caused daytime fatigue and the need to nap often.  The examiner assigned the Veteran a diagnosis of PTSD and opined that his sleep disturbance was related to his PTSD.  

The Veteran was further provided VA examinations in February 2009.  At his neurological examination at that time, the Veteran complained of a sleep disorder in which he was unable to sleep through the night without waking up and unable to return to sleep.  The examiner diagnosed him with "chronic fatigue syndrome, likely related to sleep apnea."  No neurological deficits were noted, and no clear diagnosis or etiological opinion relating to the assessment of sleep apnea was provided.  At a psychological examination, the Veteran again complained of problems with sleeping, including nightmares and night sweats, and fatigue during the daytime.  The examiner diagnosed the Veteran with PTSD and major depressive disorder secondary to PTSD and opined that his sleep disturbance and chronic fatigue were related both to his PTSD and to a "sleep disorder independently caused by his secondary major depression."  The examiner further opined that the Veteran's night sweats are related both to the Veteran's PTSD and his depression.  However, the examiner failed to offer a rationale for this opinion.

Pursuant to the Board's June 2010 remand, the Veteran again underwent VA examination in September 2010.  Report of the psychiatric examination reflects that the Veteran complained of trouble sleeping.  He was diagnosed with PTSD, with "sleep disorder and irritability" identified as symptoms of the disability.  No other diagnoses of psychiatric disabilities or sleep disorders were assigned.  Further VA examination conducted in September 2010 reflects the Veteran's complaints of trouble sleeping since service.  He also reported having undergone a private sleep study in 2005 and being diagnosed with sleep apnea, although no records of such a study were available.  The examiner opined that the Veteran's complaints of sleep problems "appear[ed] to be sleep apnea," not an indication of chronic fatigue syndrome, noting in particular that he did not display debilitating fatigue that is severe enough to reduce or impair his average daily activity below 50 percent of his baseline.  

Pursuant to the Board's September 2011 remand, the Veteran again underwent VA examination in September 2011.  At that time, the examiner reviewed the Veteran's claims file, examined the Veteran, and diagnosed him with obstructive sleep apnea.  The examiner noted the Veteran's report that he was first diagnosed with obstructive sleep apnea in 2005.  He complained of persistent daytime sleepiness but was noted to be working full-time as a law enforcement officer.  The examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea is etiologically linked to service.  In so finding, the examiner reasoned that the Veteran did not seek treatment for, and was not diagnosed with, sleep apnea until 2005, more than a decade after separation from service.  The examiner further noted that there was no medical evidence of problems sleeping, snoring, or fatigue during the Veteran's time in service or at any point prior to his 2005 diagnosis.  The examiner further opined that the Veteran's sleep problems were likely related to his schedule of 60 to 80 hours of work per week, as well as to his use of multiple medications that are known to cause drowsiness.  The examiner specifically found that the Veteran did not have chronic fatigue syndrome. 

The Veteran has further testified before the undersigned Veterans Law Judge and has submitted multiple written statements concerning his claim.  At his April 2010 hearing, the Veteran contended that he has experienced symptoms of a sleep disorder since his time in service or shortly thereafter.  He has repeated these contentions in multiple written statements to VA. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a sleep disorder under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that, to whatever extent the Veteran has at any point suffered from a disability manifested by sleep problems, these symptoms have been ascribed to known diagnoses-PTSD and sleep apnea-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  In that connection, the Board notes that the Veteran's September 2010 and September 2011 VA examiners, as well as a June 2006 VA treatment provider, have specifically found the Veteran's complained-of symptoms to be accounted for by his diagnoses of sleep apnea and PTSD.    

Although the Board does not doubt the sincerity of the Veteran's belief that he has a sleep disorder due to undiagnosed illnesses related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's September 2010 and September 2011 VA examiners clearly took into account the Veteran's complaints and contentions and arrived at medical conclusions contrary to his claim-specifically attributing the Veteran's claimed sleep disorder to known clinical diagnoses of obstructive sleep apnea and PTSD, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the medical treatment providers' opinions in this case, as they are based on objective evidence, their medical expertise, and the Veteran's assertions.  Further, to the extent that the Veteran's complained-of symptoms of a sleep disorder are due to PTSD, the Boards notes that the Veteran is already service connected for that disability.  

In short, the Board finds that the Veteran's claimed symptoms of a sleep disorder have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by symptoms of a sleep disorder that is related to service in Southwest Asia does not have merit.  Further, as already noted, to the extent he experiences symptoms due to PTSD, he is already service connected for that disability.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  To the extent that the Veteran's sleep problems are evaluated as part of his service-connected PTSD, to grant him service connection for any of those symptoms would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2011).  See id.  For all the foregoing reasons, the Board finds that the Veteran's claim for service connection for a sleep disorder must be denied under 38 C.F.R. §  3.317.  

The Board notes that, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, upon review of the evidence of record, the Board finds that there is no competent evidence medically relating any current sleep disorder to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for a sleep disorder must be denied on a direct basis.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms, such as problems sleeping, during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from the claimed problems since service, the Board finds persuasive that there is no notation in the entirety of the Veteran's service treatment record concerning any sleep disability or any symptoms that might be associated with such disorder.  To the contrary, the Veteran responded "No" when specifically asked at his July 1992 separation report of medical history if he experienced any problems with sleeping.  Likewise, there is no medical evidence demonstrating that, before he began treatment at the Dublin VAMC in 2001, the Veteran had complained of any such disability to any medical professional at any time since his separation from service.  Further, the Board notes that the Veteran's VA examiners considered his claims of continuity of symptomatology and nevertheless found his sleep apnea not to be related to his time on active duty.

The Board concedes that the Veteran currently has a diagnosis of sleep apnea.  However, none of the Veteran's treatment providers has provided an opinion that the Veteran's sleep disorder is related to service.  To the contrary, the September 2011 VA examiner specifically found the Veteran's sleep apnea to be more likely due to his intense work schedule and the multiple medications he takes that are known to cause drowsiness. Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current sleep apnea to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between any current complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  The Board has considered the Veteran's assertions that he has problems with sleep that are related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say that he experienced pain or other symptoms in service and experiences such symptoms currently, but not to say what the chronic diagnosis is, if any.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against the claim.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the greater weight of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection and for service connection under § 1117 for a sleep disorder.  For all the foregoing reasons, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for a sleep disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


